Citation Nr: 1535495	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

2.  Entitlement to service connection for residuals of a rib injury, claimed as cracked ribs, to include arthritis.

3.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to March 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction currently resides in Detroit, Michigan.

In November 2010, these matters came before the Board and were remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In an April 2013 rating decision, the RO granted service connection for a bilateral hearing loss disability.  As this represents a full grant of the benefit sought, this matter is no longer before the Board.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic lung or respiratory disability at any point during the appeal period.

2. The Veteran has not been diagnosed with a disability resulting in rib pain, or any other chronic residuals of a rib injury, at any point during the appeal period.

3. A bilateral foot disability was not manifest in active service or to a compensable degree within one year of service discharge; any current foot disability is not otherwise etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  A rib disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  A bilateral foot disorder was not incurred or aggravated in service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In November 2012 and January 2013, pursuant to the Board's November 2012 remand directives, the Appeals Management Center asked the Veteran to resubmit the evidence he submitted in January 2009.  It does not appear he responded to these requests.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in March 2013, pursuant to the Board's November 2012 remand directives.  The examiner provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  The Board notes that although the March 2013 VA respiratory examination was not conducted by a pulmonologist, a remand is not warranted because, as will be discussed below, there was no evidence of a lung disorder.  As such, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998)

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009)

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lung Disorder 

The Veteran contends he has a lung disorder related to an inservice exposure to asbestos.

Service treatment records, to include entrance and separation examination reports, are negative for any findings of a lung disorder.

VA and private treatment records show no diagnosis of a lung disorder, and an October 2001 VA radiology report revealed no active lung disease.

At a March 2013 VA respiratory examination, the examiner found no evidence of a lung disorder.  The Board notes the Veteran was unable to perform a pulmonary function test due to anxiety and a panic attack.  

The March 2013 VA examination is highly probative because it was conducted by a medical professional, and based on a review of the record.

In considering the Veteran's own statements, while he is competent to testify about symptoms relating to his claimed disorder, as a layperson, he has not provided any evidence to demonstrate he is qualified to diagnose a lung disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, there is no contemporaneous medical evidence to support his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Again, the Board notes the Veteran was contacted multiple times to submit additional evidence to support his claim but failed to respond.  Accordingly the Board assigns a low probative value to his contentions.  

Based on the foregoing, the Board is unable to grant service connection for a lung disorder because there is no evidence of a current disorder.  As such, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Residuals of a Rib Disorder

The Veteran contends he has residual symptoms of an inservice rib injury, to include arthritis.

Service treatment records, to include entrance and separation examination reports, are negative for any findings of an injury to the Veteran's ribs.

In a January 2013 statement, his private physician, Dr. J.E., stated that the Veteran had arthritis on the right side of his ribs which could be related to his inservice history of cracked ribs.

The Board finds that this opinion is inadequate because it does little more than suggest a possibility that the Veteran's disease might have been caused by his active duty service.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Furthermore, the opinion provides no rationale and does not account for the normal findings at the Veteran's separation from service and no pertinent findings during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such the January 2013 statement is of no probative value and is insufficient to establish service connection.  

As noted, the Veteran attended a VA examination in March 2013.  The examination report indicates a chest X-ray revealed no evidence of a fracture or destructive changes to the Veteran's rib cage.  The examiner was unable to find any evidence of a rib disorder.

Again, the Board assigns the March 2013 examination a high probative weight for the reasons previously stated. 

As for the Veteran's lay contentions, he has not provided any evidence to demonstrate he is qualified to diagnose a rib disorder, or residual symptoms of a rib disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, there is no contemporaneous medical evidence to support his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the Board assigns his contentions a low probative value.

Thus, after considering all the evidence of record, the Board finds the weight of the evidence is against the finding of entitlement to service connection for a rib disorder, to include arthritis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Bilateral Foot Disorder

The Veteran also contends he has a bilateral foot disorder related to his active duty service. 

A review of service treatment records shows he reported foot pain in April 1962.  An entrance examination report from August 1960 and a separation examination report from March 1964 do not indicate any problems with the Veteran's feet.  In his April 1962 report of medical history, the Veteran did report foot trouble and there was a notation of dermatophytosis.

In a January 2013 statement, the Veteran's private physician, Dr. J.E., also stated that the Veteran has bilateral foot neuropathy and pain that is most likely related to service.

Again, the Board finds that this opinion is inadequate because the private physician provided no rationale for her statement.  

At the March 2013 VA foot examination, the examiner noted a diagnosis of bilateral degenerative arthritis.  The examiner then opined the arthritis was not related to service because there was no evidence of foot trauma in service and the Veteran's physical examination at separation was normal.  Furthermore, there was no evidence from service or post-service that established permanent residuals or a chronic disability. 

The Board finds March 2013 VA examination opinion to be more probative than January 2013 private opinion because it was conducted by a medical professional, and based on a review of the record, and provided an adequate rationale for the conclusion reached.

In considering the Veteran's lay statements, while he is competent to report his observable symptoms, he is not competent to provide an opinion as to a complex medical matter such as the etiology of his bilateral foot disorder.  Therefore, the Board assigns a low probative value to his contentions.

Overall, the Board is unable to grant entitlement to service connection for a bilateral foot disorder because the most probative evidence of record does not establish a medical nexus.  The Board further notes that although arthritis is a chronic disease that is subject to presumptive service connection, the presumption is inapplicable because there was no evidence of arthritis within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

As such, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure is denied.

Entitlement to service connection for residuals of a rib injury, claimed as cracked ribs, to include arthritis is denied.

Entitlement to service connection for a bilateral foot disorder is denied.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


